department of the treasury internal_revenue_service - washington d c tax_exempt_and_government_entities_division jan wd of teter tn in re act state a county b dear - this is in response to your request for a ruling that the establishment of a sec_401 account within the plan and the transfer of excess_pension_assets to such account in accordance with sec_420 of the internal_revenue_code the code will not cause the plan to fail to be a qualified_plan under sec_401 a of the code facts the plan was established in by the county and is a single-employer contributory defined benefit pension_plan plan benefits and obligations are under authority of the act you have represented that the plan is a governmental_plan within the meaning of sec_414 of the code you requested this ruling because the plan as a governmental_plan is not subject_to the provisions of sec_412 of the code subsections of which are included by reference in the provisions of sec_420 of the code the provisions of the act apply to each county in the state of a in which a retirement_system has been established the act provides that each retirement_system when established shall be administered by a county retirement board the act also creates in each county in which a retirement_system has been established a county employee's retirement fund consisting of all moneys arising from appropriations made by the county contributions made by members of the county's retirement_system and all interest eared by investments of moneys of the fund moneys contributed by the county are credited to a county annuity reserve_account amounts contributed by members are credited to members’ annuity reserve accounts the act provides that upon retirement members receive a retirement allowance the retirement allowance consisting of a member's annuity that is actuarially equivalent to the accumulated_contributions in the member's annuity account and a county annuity equal to a varying percentage of the member's final salary multiplied by his years_of_service the act also provides that in addition to the retirement allowance a county retirement board may grant to retired employees insurance or other similar benefits that the county has granted to other county employees on date the county retirement board_of county b the board passed a resolution that called for a portion of the assets in the county annuity reserve_account of the county b employee's retirement fund the fund to be transferred to a separate medical plan account to be established within the fund the proposed transfer subject_to the receipt of a favorable ruling by the internal_revenue_service concerning the tax- favored treatment of retirees and current county b employees who make contributions to and receive benefits from the fund in accordance with that resolution you request a ruling that the proposed transfer will comply with sec_401 and sec_420 of the code and will not cause the plan to fail to be a qualified_plan caw sec_412 of the code provides that for purposes of that section the value of the plan's assets shall be determined on the basis of any reasonable actuarial method of valuation which takes into account fair_market_value used to determine costs under the plan sec_412 of the code provides that for purposes of paragraph the term full funding limitation means the excess if any of ----- i the lesser_of i il the applicable_percentage of current_liability including the expected increase in current_liability due to benefits accruing during the plan_year or the accrued liability including normal_cost under the plan determined under the entry age normal funding method if such accrued liability can not be directly calculated under the funding method used for the plan over ii the lesser_of i li the fair_market_value of the plan's assets or the value of such assets determined under paragraph of that section - sec_412 of the code provides that for purposes of subparagraph d and subclause i of subparagraph a i the term current_liability has the meaning given such term by subsection i without regard to subparagraphs c and d thereof and using the rate of interest used under subsection b b sec_412 of the code provides that that section shall not apply to any governmental_plan within the meaning of sec_414 sec_420 of the code provides that if there is a qualified_transfer of any excess_pension_assets of a defined_benefit_plan other than a multiemployer_plan to a health_benefits_account which is part of such pian a_trust which is part of such plan shall not be treated as failing to meet the requirements of subsection a or h of sec_401 solely by reason of such transfer or any other action authorized under that section sec_420 of the code provides that the term excess_pension_assets means the excess if any of a the amount determined under sec_412 over b the greater of i ii the amount determined under sec_412 or sec_125 percent of current_liability as defined in sec_412 the determination under sec_420 shall be made as of the most recent valuation_date of the plan preceding the qualified_transfer analysis the plan is a pension_plan and thus subject_to the provisions of sec_401 of the code may establish a separate health_benefit_account within the plan the plan is not a multi-employer plan and thus subject_to the provisions of sec_420 of the code may transfer assets to such a health_benefits_account without causing the plan to be treated as failing to satisfy the requirements of subsections a and h of sec_401 of the code solely by reason of such transfer the fact that the plan is a governmental_plan does not bar the plan from transferring excess_pension_assets to a separate health_benefits_account within the meaning of sec_420 of the code multiemployer plans are the only type of defined benefit plans expressly excluded by statutory language from making sec_420 transfers however the general exemption of governmental plans from the requirements of sec_412 of the code provided in sec_412 does not provide an exemption from the technical requirements of certain provisions of sec_420 that reference subsections of sec_412 thus a governmental_plan in order to comply with the requirements of sec_420 of the code must determine the amount of available excess_assets available for transfer in accordance with sec_420 of the code and therefore must make the determinations provided for in sec_412 sec_412 a ii and c b of the code notwithstanding the general exclusion of governmental plans from sec_412 the fact that a governmental_plan might not perform these calculations in the normal course of operations does not alter the fact that the meaning of the term excess_pension_assets for a governmental_plan is the amount derived from performing the computations described in sec_420 therefore the transfer of excess_pension_assets to a retiree health account satisfying the requirements of sec_401 of the code within a qualified governmental_plan is permitted under sec_420 of the code provided that such transfer satisfies the requirements of sec_420 including as noted above the requirements of sec_420 that reference subsections of sec_412 of the code section dollar_figure of revproc_2002_4 2002_1_irb_127 provides that the employee_plans technical office ordinarily will not issue letter rulings on matters involving a plan’s qualified status under sec_401 through of the code and sec_4975 of the code and that matters involving a plan’s qualified status are generally handled by the employee_plans determination program as provided in revproc_2003_6 of 2003_1_irb_191 rev_proc and revproc_93_12 therefore we can not rule as to whether the proposed transfer in accordance with the board resolution of date will cause the plan to fail to meet the requirements of sec_401 a of the code this letter is directed only to the taxpayer that requested it sec_61 k of the internal_revenue_code provides that it may not be used or cited by others as precedent a copy of this letter is being furnished to your authorized representative pursuant to a power_of_attorney form on file if you have any questions on this letter please contact sincerely jor bdrlenl j james e holland jr manager employee_plans technical
